Citation Nr: 0835699	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-31 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen an application for Dependency and 
Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The appellant is the widow of a man she alleges had active 
military service during World War II.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2004 decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), declining to reopen a previously 
denied claim for DIC benefits on the grounds that the service 
of the appellant's husband could not be verified by military 
archivists.  


FINDINGS OF FACT

1.  A September 1999 RO decision denied entitlement to DIC 
benefits on the grounds that the service department could not 
verify that the appellant's husband had valid service in the 
Armed Forces of the United States, either as a member of the 
Philippine Commonwealth Army or as a recognized guerrilla.  

3.  The evidence received since the September 1999 RO 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  A September 1999 RO decision denying entitlement to DIC 
benefits is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  Evidence received since the September 1999 RO decision is 
not new and material, and the claim of entitlement to DIC 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2004 and June 2007, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to reopen the issue of entitlement to DIC benefits; 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide.  The notice requirements for new and material 
evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006) were met by the June 2007 letter.  The appellant has 
also been notified of the way effective dates are 
established.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service records have been associated with the claims file.  
All identified and available treatment records have been 
secured.   VA does not have a duty to provide a VA 
examination if a claim is not reopened.  38 U.S.C. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  The duties to 
notify and assist have been met.

New and Material Evidence

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

An application for DIC benefits was initially denied by 
administrative decision dated August 1997, on the grounds 
that the service of the appellant's husband in the United 
States Armed Forces or as a recognized guerrilla could not be 
verified.  There was no appeal filed.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

An application to reopen the claim for DIC benefits was 
denied by the RO in September 1999 as no new and material 
evidence had been submitted that would support a finding that 
the appellant was entitled to DIC benefits as the spouse of a 
deceased veteran.  No appeal was filed.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

The present application to reopen the claim of entitlement to 
DIC benefits was filed in March 2004.  Copies of service 
personnel records have been submitted that purportedly show 
that the appellant's husband had service in the United States 
Armed Forces during World War II.  The information was 
submitted to the National Personnel Records Center (NPRC) 
which indicated in June 2004 that the service of the 
appellant's husband could not be verified based upon the 
information contained within the record.  The application to 
reopen was denied by administrative decision dated July 2004, 
on the basis that no new and material evidence had been 
submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No evidence has been received since the last final denial in 
September 1999, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The personnel records submitted by the appellant 
are new, as they were not previously considered, but they are 
not material to the claim, as they are insufficient to verify 
the service of the appellant's husband.  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine 
and the information contained in it is accurate. 38 C.F.R. § 
3.203(a).  The Court has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id.  As no new and material evidence has 
been submitted since the last final denial of the appellant's 
claim, the claim is not reopened.




ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied DIC claim is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


